Citation Nr: 1730108	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1978 to February 1979, and from January 1985 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.

In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  Although that VLJ has since retired from the Board, the Veteran did not respond to an August 2014 letter asking him if he wanted to have another Board hearing.  Therefore the claim is ready for adjudication.

This matter was previously remanded by the Board in May 2011 and October 2014.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Merits of the Claim

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is only service-connected for lumbar degenerative disc disease with arthritis and mechanical low back pain, evaluated as 40 percent disabling.  As such, the assigned combined evaluation of 40 percent for the Veteran's service-connected disability fails to meet the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

Where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).

The Veteran, in his 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicated that his service-connected lumbar condition prevented him from securing or following any substantial gainful occupation.  However, the record fails to demonstrate that the Veteran's condition prevents him from securing and following a substantially gainful occupation.  In this regard, the Veteran's July 2015 Rehabilitation Closure Statement indicates that he is currently employed full-time at ProLogistix as a shipping clerk.  Additionally, a May 2016 treatment note indicates that the Veteran is employed as a medical supply warehouse worker.

The Veteran's claims file underwent an administrative review in December 2015 to assess the possibility of an extraschedular evaluation for the Veteran's lumbar spine and TDIU claims.  The Compensation Service examiner found nothing in the record to indicate that the Veteran has undergone any surgical procedures, emergency room visits, or hospitalizations due in relation to his lumbar spine condition.  Further, the examiner concluded that there are no unusual or exceptional circumstances to warrant extraschedular consideration for the Veteran's TDIU claim.

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disability does not render him unable to secure or follow substantial gainful employment.  Rather, the evidence of record indicates that the Veteran in fact currently has full-time employment.  Therefore, entitlement to a TDIU must be denied.  38 C.F.R. § 4.16 (2016).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is not entitled to a TDIU.

Although the Board is sympathetic to the Veteran's claims and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

ORDER

A TDIU is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


